Order filed, May 4, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00160-CR
                                 NO. 14-12-00161-CR
                                   ____________

                    ROWENA MANUELA KLINKER, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee


                     On Appeal from the 400th District Court
                            Fort Bend County, Texas
             Trial Court Cause No. 09-DCR-052114 & 09-DCR-051626


                                        ORDER

      The reporter’s record in this case was due April 2, 2012, 2012. See Tex. R. App.
P. 35.1. On April 2, 2012, this court granted the court reporters request for extension of
time to file the record until May 2, 2012. To date, the record has not been filed with the
court. Because the reporter’s record was not filed within the time prescribed in the first
request, the court GRANTS your second request and issues the following order.
       We order Karen Rothman, the official court reporter, to file the record in this
appeal on or before May 16, 2012. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Karen
Rothman does not timely file the record as ordered, the Court may issue an order
directing the trial court to conduct a hearing to determine the reason for the failure to file
the record.



                                       PER CURIAM